Citation Nr: 1127925	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder and a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to April 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD).  In October 2007, the Board denied service connection for PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court granted the Parties' February 2009 Joint Motion for Remand; vacated the October 2007 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In June 2010, the Board remanded the Veteran's claim to the RO for additional action.  


FINDING OF FACT

Chronic PTSD and a depressive disorder have been objectively shown to have had their onset secondary to inservice sexual harassment.  


CONCLUSION OF LAW

Chronic PTSD and a depressive disorder were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic PTSD and a depressive disorder.  Such action represents a complete grant of the benefits sought on appeal.  As such, no discussion of the Department of Veterans Affairs' (VA) duty to notify and to assist is necessary. 

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  If a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  The VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2010 as amended).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011), see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997)).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has directed that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder or other psychiatric abnormalities.  The report of an April 1961 naval physical evaluation notes that the Veteran was pregnant; exhibited no psychiatric abnormalities; and was being discharged "from the U.S. Naval service by reason of [Convenience of the Government] pregnancy."  

A December 1993 VA hospital summary indicates that the Veteran was the victim of a December 1992 personal assault in which she sustained a traumatic brain injury and had a history of alcohol abuse.  Treating medical personnel observed that "the patient was raped years ago, and this is the etiology of her PTSD."  The Veteran was diagnosed with a "history of PTSD, depression."  

A September 1997 VA treatment record states that the Veteran reported that she had experienced panic attacks since being raped in 1982.  She reported that she had also been the victim of a physical assault in 1992.  The Veteran was diagnosed with PTSD secondary to being raped.  

An April 1999 VA PTSD screening evaluation states that the Veteran had been both raped by an acquaintance in 1982 and assaulted by several individuals and sustained a traumatic brain injury.  The Veteran was diagnosed with "PTSD/sexual trauma/assault" and "[major depressive disorder]/partial remission."  

A June 1999 VA PTSD Clinic note states that impression of "PTSD/sexual trauma/assault" and "[major depressive disorder]/partial remission" were advanced.  The Veteran was admitted to a VA PTSD group therapy program.  

In her December 1999 claim for service connection, the Veteran advanced that she had suffered "a series of sexual assaults in the U. S. Navy."  She reported that she had been subjected to "sexual adverse comments" by the physician conducting her physical examination for service entrance which made her feel violated and was subsequently abused by an Ensign E., who made her "the focus of his hatred toward women in the Navy" during her period of naval training.  The Veteran stated that she was depressed; had suicidal thoughts; felt worthless; and "sought relief" with alcohol and prescription drugs as the result of her inservice sexual assault and sexual harassment.  In her December 1999 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for "PTSD - sexual assault [with] severe depression due to service."  

VA clinical documentation dated between December 1999 and August 2000 reflects that the Veteran participated in PTSD group therapy for sexual assault survivors.  Impressions of PTSD; recurrent major depression; and "[ruleout] anxiety disorder [not otherwise specified]" were advanced.  

A September 2000 VA psychiatric treatment record states that the Veteran reported that she had experienced both an inservice sexual assault and a post-service rape.  She related that she was in the Navy for a short time; married; became pregnant; and subsequently left active service.  The Veteran reported that she had first received post-service psychiatric treatment while her first marriage was breaking up.  The Veteran was diagnosed with PTSD and "[major depressive episode], recurrent."  

In an undated written statement received in October 2000, the Veteran reported that she had "a severe case of PTSD from a sexual assault(s) that initially started at my Navy pre-induction physical."  She clarified that:

The doctor who examined me took a very long time examining me; made comments that I reminded him of his old girlfriend who was a model.  He asked me if we could get together after boot camp.  I had never been alone with a doctor or a man before.  ...  I was continually sexually harassed by a[n] Ensign E.  He continually made statements which [indecipherable] me.  ...  I went from a high training score to a low one.  

A December 2000 VA physical evaluation states that the Veteran had a "history of assault, which started her PTSD" and a "history of rape that occurred after the military."  The treating doctor note that the Veteran "did have sexual harassment during the military" and was in PTSD group therapy.  Assessments of depression and a "history of PTSD with ongoing symptoms" were advanced.  

A January 2001 VA psychiatric evaluation notes that the Veteran was diagnosed with PTSD and "recurrent [major depressive episode]."  The VA psychiatrist recommended that the Veteran's medication be increased and she "finish PTSD [treatment]."  

A January 2001 written statement from T. D. M., indicated that she was the Veteran's niece.  Ms. M. recalled that the Veteran was "always very happy, loving and very involved in the family happenings" prior to active service and "wasn't the same" upon her return from active service.  She appeared unhappy; "seemed to be ashamed of herself;" and "would cry easily."  
A January 2001 written statement from L. C. S., notes that he was the Veteran's long time friend.  Mr. S. recalled that the Veteran returned from active service introverted and "almost self-destructive."  

At a September 2001 VA examination for compensation purposes, the Veteran reported that: she had been inappropriately touched by and subjected to sexual comments from a physician during an inservice physical evaluation; had been sexually harassed by an officer during her naval training; was the victim of a 1982 post-service rape by an acquaintance; and was the victim of a 1992 post-service physical assault in which she sustained traumatic brain injuries.  The Veteran was diagnosed with PTSD.  The examiner commented that:

At the present time, this patient does suffer with a significant degree of distress and symptomatology related to PTSD from a sexual assault that occurred 21 years after her separation from the Navy.  However, that trauma caused the resurgence of symptoms that were initiated by people in the Navy according to the patient's own account.  She was allegedly the victim of significant sexual harassment and degradation and thus constant feelings of worthlessness have been with her for many years.  There were no service medical records available to review, so it is not clear whether the patient exhibited any significant symptomatology at the time of her service in the Navy.  It is clear that her depression is related to her PTSD.  It is not clear as to whether or not she would be suffering from a significant degree of depression had she not been raped in 1982.  However, at this point, it is as likely as not that the current symptoms that she has are as much related to her degradation and sexual harassment in the service as they are to her sexual assault years later.  

At a May 2004 hearing before a VA hearing officer, the Veteran testified that she had been subjected to inappropriate sexual comments from the physician performing a pelvic examination during her enlistment physical and harassment from an Ensign E. during her period of training at the Bainbridge, Maryland, naval facility.  As the result of her inservice sexual and verbal harassment, the Veteran's entire personality changed.  Following service separation, she experienced difficulty in relationships with men and panic attacks associated with seeing men dressed in naval uniforms.  The Veteran stated that she had been the victim of an extremely traumatic rape in the early 1980's.  

At a September 2010 VA examination for compensation purposes, the Veteran reported that: she had been subjected to inappropriate sexual comments by a physician during a pelvic evaluation performed during the course of her physical examination for service entrance; subjected to harassment by an Ensign E. during her training at the Bainbridge, Maryland, naval facility; the victim of a post-service 1982 rape; and the victim of a post-service 1992 physical assault in which she sustained head injuries.  The Veteran was noted to have been diagnosed with PTSD in 2001.  The Veteran was diagnosed with a not otherwise specified depressive disorder and alcohol dependence in reported early full remission.  The Veteran was found not to meet the DSM-IV criteria for a diagnosis of PTSD.  The examining psychologist commented that:

The Veteran does not meet the criteria for PTSD.  It is less likely as not that either the depressive disorder [not otherwise specified] or alcohol dependence had its onset during active service or is etiologically related to the Veteran's subjective history of inservice sexual harassment; or otherwise originated during or is causally related to her active service.  In addition, based on currently available evidence, it is less likely than not that a personal assault occurred in service.  IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF CITED MILITARY STRESSORS.  ...  RATIONALE FOR OPINION GIVEN:  Opinion was based in review of C-file and CPRS notes.  

The Board has reviewed the probative evidence of record include the Veteran's testimony and written statements on appeal.  The Veteran asserts that she was subjected to inservice sexual harassment committed by both an examining military physician and a superior naval officer and subsequently developed chronic PTSD.  In addition, the Veteran was the victim of both a post-service 1982 rape and a post-service 1992 physical assault in which she sustained a traumatic brain injury.  In support of her claim for service connection, the Veteran has submitted lay statements from her niece and a close friend that convey that her emotional state was profoundly changed upon her return from active service.  

Initially, the Board finds that the Veteran's statements as to her inservice sexual harassment at the hands of an examining military physician and a superior officer to be credible and corroborated by lay statements asserting that behavioral changes were seen following her return from military service and the findings of treating VA medical personnel of record.  38 C.F.R. § 3.304(f) (2010 as amended); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  No competent medical professional has found that the Veteran's subjective history was not reliable.  

The objective clinical documentation of record reflects that the Veteran has been repeatedly diagnosed by treating and examining VA psychiatrists and psychologists with chronic PTSD and a chronic depressive disorder variously characterized as a major depressive disorder, recurrent major depressive episode, and a not otherwise specified depressive disorder.  The September 2001 VA examination report determined that while the Veteran clearly incurred chronic PTSD secondary to her post-service 1982 rape, it was "as likely as not that the current symptoms that she has are as much related to her degradation and sexual harassment in the service as they are to her sexual assault years later."  This opinion is entitled to great probative weight as the examiner was aware of the history, conducted an examination, and provided an opinion that was supported by a rationale.  

The Board acknowledges that the September 2010 VA psychological examination report concludes that "it is less likely than not that a personal assault occurred in service" and the Veteran did not meet the diagnostic criteria for PTSD.  However, such conclusions were apparently based upon several significant errors and omissions.  The Board notes that the VA examiner erroneously stated that the Veteran "was diagnosed with PTSD in 2001;" failed to advance any opinion as to why the multiple VA PTSD diagnoses and other clinical findings of record were erroneous or otherwise inconsistent with his current evaluation; and advanced no opinion as to whether the Veteran was the victim of sexual harassment during her period of active naval service.  Given such errors and omissions, the Board finds that the September 2010 VA examination report to be of little probative value and outweighed by the remainder of the clinical record, particularly the highly probative September 2001 VA medical opinion.  

The Veteran's chronic PTSD and variously diagnosed depressive disorder have been attributed to both her inservice "degradation and sexual harassment" and the 1982 post-service rape.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD and a depressive disorder.  


ORDER

Service connection for chronic PTSD and a depressive disorder is granted. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


